Citation Nr: 0329393	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the above claim.

In February 2003, the veteran appeared at the Boise RO and 
testified at a personal hearing.  A transcript of the hearing 
is of record.


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).   Under the VCAA, VA's duty to notify 
and assist has been significantly expanded.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that section 5103(a), as amended by 
VCAA, and § 3.159(b), as recently amended, require VA to 
inform claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so).

In this case, the Board finds that remand is required for 
compliance with the duty to notify, as the record does not 
show the veteran was provided adequate notice for the issue 
on appeal.  Since the issuance of the April 2002 rating 
decision denying entitlement to a TDIU, the veteran has not 
received a VCAA evidence-development letter.  The September 
2001 rating decision that initially addressed the TDIU issue, 
the April 2002 rating decision, the November 2002 statement 
of the case, and the March 2003 supplemental statement of the 
case (SSOC) do not contain any citation or discussion of VA's 
enhanced duty to notify and assist.  

The record indeed contains a VCAA evidence-development 
letter, but it was issued in May 2001, before the current 
claim had even commenced.  Furthermore, it was issued for a 
different type of claim, an increased rating claim, and only 
discusses what the evidence must show to establish 
entitlement to an increased rating.   

The Board notes that the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The RO should therefore 
ensure that VA's notice to the veteran includes the requisite 
time allowed to respond to an RO request for additional 
information or evidence.

Because this case is being remanded for the above reason, the 
RO should take this opportunity to ensure a complete record 
and comply with further due process concerns. 

The Board received evidence after the issuance of the last 
SSOC.  This evidence, an August 2003 letter from the VA 
Medical Center (VAMC) in Spokane, Washington, while virtually 
identical to previously submitted statements, should be 
reviewed by the RO prior to the issuance of an SSOC.  See 
38 C.F.R. § 19.31 (2003); see also Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The August 2003 letter from the VAMC in Spokane suggests 
there may be outstanding VA medical records pertinent to the 
claim.  Also, the veteran testified at a May 2001 hearing 
that he has in his possession medical records that may be 
pertinent to the claim but not of record.     

       
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  Ask the veteran to identify all VA 
and non-VA health care providers since 
2001 that have treated or evaluated his 
service-connected psychiatric disorder or 
have discussed his employability in any 
way.  Obtain records from each health 
care provider the veteran identifies.  In 
any event, obtain copies of records of 
treatment of the veteran from 2001 from 
the Spokane VAMC.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand and the evidence associated with 
the claims file since the March 2003 
SSOC.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished an SSOC and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



